Exhibit 10.2

EDGEWATER TECHNOLOGY, INC.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the             
day of             ,             , by and between EDGEWATER TECHNOLOGY, INC., a
Delaware corporation (the “Company”), and              (“Employee”), an employee
of             , a Delaware corporation and wholly-owned subsidiary of the
Company (the “Subsidiary”).

RECITALS

WHEREAS, in exchange for Employee’s services, the Company will issue stock of
the Company to Employee as herein described, on the terms, provisions and
conditions hereinafter set forth;

WHEREAS, the issuance of common stock hereby is being made pursuant to the
terms, provisions and conditions of the Company’s 2012 Omnibus Incentive Plan,
as amended (the “Plan”), and is subject to the Plan; and

WHEREAS, capitalized terms not otherwise defined in this Agreement, shall have
the meanings ascribed thereto in the Plan.

AGREEMENT

NOW, THEREFORE, IT IS AGREED between the parties as follows:

1. AWARD OF STOCK. The Company hereby agrees to award Employee an aggregate of
             shares of the Common Stock of the Company (the “Stock”) for a price
of $.01 per share in exchange for Employee’s provision of services on behalf of
the Subsidiary. Delivery of the Stock shall occur at the offices of the Company
immediately following the execution of this Agreement, or at such other time and
place as the parties may mutually agree.

2. REDEMPTION OPTION.

(a) In the event Employee’s relationship with the Subsidiary, whether as an
employee or consultant, terminates for Cause (as defined in the Plan), death, or
Disability (as defined in the Plan), then the Company shall have an irrevocable
option (the “Redemption Option”), for a period of ninety (90) days after said
termination, or such longer period as may be agreed to by the Company and
Employee, to redeem from Employee or Employee’s personal representative, as the
case may be, at a cost of $.01 per share to the Company, up to but not exceeding
the number of shares of the Stock that have not vested in accordance with the
provisions of Sections 2(b) below as of such termination date; provided,
however, that if Employee makes or has made an 83 (b) Election (as defined
below) and if Employee’s employment with the Subsidiary is terminated due to
death or Disability, then the Company shall comply with covenant in the final
sentence of Section 11, notwithstanding its exercise of the Redemption Option
for unvested shares of the Stock, if any.



--------------------------------------------------------------------------------

(b) The Stock shall vest on the first, second and third anniversaries of the
Vesting Commencement Date (as identified on the signature page to this
Agreement) in installments of             ,              and              shares
of the Stock, respectively, until all the shares have vested or have ceased
vesting upon the termination of Employee’s relationship as an employee or
consultant of the Subsidiary, subject to the following sentence. No further
vesting shall occur upon the termination of Employee’s relationship as an
employee or consultant of the Subsidiary; except, that: if Employee’s
relationship as an employee or consultant of the Subsidiary is terminated
without Cause, then all of the unvested shares of the Stock shall immediately
vest and not be subject to the Redemption Option.

3. EXERCISE OF REDEMPTION OPTION. The Redemption Option shall be exercised by
written notice signed by an officer of the Company or by any assignee or
assignees of the Company and delivered or mailed as provided in Section 15(a).
Such notice shall identify the number of shares of the Stock to be redeemed and
shall notify Employee of the time, place and date for settlement of such
redemption, which shall be scheduled by the Company within the term of the
Redemption Option set forth in Section 2(a) above. Upon delivery of such notice,
the Company shall become the legal and beneficial owner of the Stock being
redeemed and all rights and interest therein or related thereto, and the Company
shall have the right to transfer to its own name the Stock being redeemed by the
Company, without further action by Employee.

4. ADJUSTMENTS TO THE STOCK. If, from time to time, during the term of the
Redemption Option there is any change affecting the Company’s outstanding Common
Stock as a class that is effected without the receipt of consideration by the
Company (through merger, consolidation, reorganization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, change in corporate structure or other
transaction not involving the receipt of consideration by the Company), then any
and all new, substituted or additional securities or other property to which
Employee is entitled by reason of Employee’s ownership of Stock shall be
immediately subject to the Redemption Option and be included in the word “Stock”
for all purposes of the Redemption Option with the same force and effect as the
shares of the Stock presently subject to the Redemption Option, but only to the
extent the Stock is, at the time, covered by such Redemption Option.

5. TERMINATION OF THE REDEMPTION OPTION. Sections 2, 3, and 4 of this Agreement
shall terminate upon the exercise in full or expiration of the Redemption
Option, whichever occurs first.

6. ESCROW OF UNVESTED STOCK. As security for Employee’s faithful performance of
the terms of this Agreement and to insure the availability for delivery of the
Stock to the Company upon exercise of the Redemption Option herein provided for,
Employee agrees, at the delivery of the shares hereunder, to deliver to and
deposit with the Corporate Secretary of Company or the Secretary’s designee (the
“Escrow Agent”), as the Escrow Agent in this transaction, three (3) stock
assignments duly endorsed (with date and number of shares blank) in the form
attached hereto as Exhibit A, together with a certificate or certificates
evidencing all of the Stock subject to the Redemption Option; said documents are
to be held by the Escrow Agent and delivered by said Escrow Agent pursuant to
the Joint Escrow Instructions of the Company and Employee set forth in Exhibit B
attached hereto and incorporated by this reference, which instructions shall
also be delivered to the Escrow Agent at the time of delivery hereunder.

 

2



--------------------------------------------------------------------------------

7. RIGHTS OF EMPLOYEE. Subject to the provisions of Sections 6, 8 and 12 herein,
Employee shall exercise all rights and privileges of a stockholder of the
Company with respect to the Stock deposited in escrow. Employee shall be deemed
to be the holder for purposes of receiving any dividends that may be paid with
respect to such shares of the Stock and for the purpose of exercising any voting
rights relating to such shares of the Stock, even if some or all of such shares
of the Stock have not yet vested and been released from the Redemption Option.

8. LIMITATIONS ON TRANSFER. In addition to any other limitation on transfer
created by applicable securities laws, Employee shall not assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Stock while the
Stock is subject to the Redemption Option. After any of the shares of the Stock
have been released from the Redemption Option, Employee shall not assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the Stock,
except in compliance with the applicable securities laws. Any attempted transfer
in violation of this provision shall be null and void, and the Stock shall be
forfeited if so determined by the Company.

9. RESTRICTIVE LEGENDS. All certificates representing the Stock shall have
endorsed thereon legends in substantially the following forms (in addition to
any other legend which may be required by other agreements between the parties
hereto):

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET FORTH
IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH HOLDER’S
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THE COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT TO SUCH
OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY.”

10. INVESTMENT REPRESENTATIONS. In connection with the award of the Stock,
Employee represents to the Company the following:

(a) Employee is aware of business affairs and financial condition of the
Company, and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Stock. Employee is acquiring
the Stock for investment for Employee’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act of 1933, as amended (the “Act”).

(b) Employee is familiar with the provisions of Rules 144 and 701, under the
Act, as in effect from time to time, which, in substance, permit limited public
resale of “restricted securities” and/or “control securities” acquired, directly
or indirectly, from the issuer thereof (or from an affiliate of such issuer), in
a non-public offering subject to the satisfaction of certain conditions.

(c) Employee further understands that at the time Employee wishes to sell the
Stock there may be no public market upon which to make such a sale, and that,
even if such a public market then exists, the Company may not be satisfying the
current public information requirements of Rule 144 or 701, and that, in such
event, Employee may be precluded from selling the Stock under Rule 144 or 701
even if the minimum holding period requirement had been satisfied.

 

3



--------------------------------------------------------------------------------

11. SECTION 83(b) ELECTION. To the extent Employee is subject to United States
tax laws, Employee understands that Section 83(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), taxes as ordinary income the difference
between the amount paid for the Stock and the fair market value of the Stock as
of the date any restrictions on the Stock lapse. In this context, “restriction”
includes the right of Company to buy back the Stock pursuant to the Redemption
Option set forth in Section 2(a) above. Employee understands that, if
applicable, Employee may elect to be taxed at the time the Stock is purchased,
rather than when and as the Redemption Option expires, by filing an election
under Section 83(b) (an or the “83(b) Election”) of the Code with the Internal
Revenue Service within thirty (30) days from the date of purchase. Even if the
fair market value of the Stock at the time of the execution of this Agreement
equals the amount paid for the Stock, the 83(b) Election must be made to avoid
income under Section 83(a) in the future. Employee understands that failure to
file such an 83(b) Election in a timely manner may result in adverse tax
consequences for Employee under United States tax law if those laws are
applicable. Employee further understands that an additional copy of such
83(b) Election is required to be filed with his or her federal income tax return
for the calendar year in which the date of this Agreement falls. Employee
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to purchase of the Stock hereunder, and
does not purport to be complete. Employee further acknowledges that the Company
has directed Employee to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Employee may reside, and the tax consequences of
Employee’s death. Employee assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Stock. If Employee makes or has made an 83 (b) Election with
respect to the Stock and if Employee’s employment with the Subsidiary is
terminated due to death or Disability, then as to unvested shares of the Stock,
if any, that are repurchased by the Company pursuant to the Redemption Option in
accordance with Section 2 (a), the Company agrees to pay Employee or Employee’s
estate, as applicable, the amount of federal and state income taxes paid by
Employee pursuant to an 83 (b) Election for such unvested shares of the Stock
that are repurchased by the Company pursuant to the Redemption Option in
accordance with Section 2 (a).

12. REFUSAL TO TRANSFER. The Company shall not be required: (a) to transfer on
its books or authorize its transfer agent to transfer on its book and records
any shares of Stock of Company which shall have been transferred in violation of
any of the provisions set forth in this Agreement; or (b) to treat nor shall its
transfer agent be required to treat, as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares shall have been so transferred.

13. NO EMPLOYMENT RIGHTS. This Agreement is not an employment contract and
nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company to terminate Employee’s employment for any reason at any
time, with or without Cause and with or without notice.

 

4



--------------------------------------------------------------------------------

14. CHANGE IN CONTROL TRANSACTIONS. In the event of a Corporate Transaction (as
defined in the Plan), the Redemption Option may be assigned by the Company to
the successor of the Company (or such successor’s parent company), if any, in
connection with such event. To the extent the Redemption Option remains in
effect following such event, it shall apply to the new capital stock or other
property received in exchange for the Stock in consummation of the Corporate
Transaction, but only to the extent the Stock was at the time covered by such
right. Appropriate adjustments shall be made to the price per share payable upon
exercise of the Redemption Option to reflect the Corporate Transaction upon the
Company’s capital structure; provided, however, that the aggregate price per
share payable upon exercise of the Redemption Option shall remain the same.

15. MISCELLANEOUS.

(a) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or sent by
telegram or fax or upon deposit in the United States Post Office, by registered
or certified mail with postage and fees prepaid, addressed to the other party
hereto at his address hereinafter shown below its signature or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto.

(b) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Employee, Employee’s successors, and
assigns.

(c) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

(d) Further Execution. The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

(e) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede and
merge all prior agreements or understandings, whether written or oral. This
Agreement may not be amended, modified or revoked, in whole or in part, except
by an agreement in writing signed by each of the parties hereto.

 

5



--------------------------------------------------------------------------------

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then: (i) such
provision shall be excluded from this Agreement; (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded; and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EDGEWATER TECHNOLOGY, INC. By:     Title: EMPLOYEE:   Address: VESTING
COMMENCEMENT DATE:    ,     

Exhibit A – Stock Assignment Separate from Certificate

Exhibit B – Joint Escrow Instructions

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,              hereby sells, assigns and transfers unto
EDGEWATER TECHNOLOGY, INC., a Delaware corporation (the “Company”), pursuant to
the Redemption Option under that certain Stock Purchase Agreement, dated
                         ,             , by and between the undersigned and the
Company (the “Agreement”),              shares of common stock of the Company
standing in the undersigned’s name on the books of the Company represented by
Certificate(s) No.              and does hereby irrevocably constitute and
appoint the Company’s Secretary to transfer said stock on the books of the
Company with full power of substitution in the premises (this “Assignment”).
This Assignment may be used only in accordance with and subject to the terms,
provisions and conditions of the Agreement, in connection with the redemption of
shares of common stock of the Company issued to the undersigned pursuant to the
Agreement, and only to the extent that such shares remain subject to the
Company’s Redemption Option under the Agreement.

Dated:                         

 

(Signature)   

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

JOINT ESCROW INSTRUCTIONS

Corporate Secretary

Edgewater Technology, Inc.

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

To whom it may concern:

As Escrow Agent for both Edgewater Technology, Inc., a Delaware corporation (the
“Company”), and              (“Employee”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Stock Purchase Agreement dated as of                          ,
             (the “Agreement”), to which a copy of these Joint Escrow
Instructions is attached as Exhibit B, in accordance with the following
instructions:

1. In the event the Company or an assignee shall elect to exercise the
Redemption Option set forth in the Agreement, the Company or its assignee will
give to Employee and you a written notice specifying the number of shares of
Stock to be redeemed, and the time for a closing thereunder at the principal
office of the Company. Employee and the Company hereby irrevocably authorize and
direct you to close the transaction contemplated by such notice in accordance
with the terms of said notice.

2. At the closing, you are directed: (a) to date the Stock assignments necessary
for the transfer in question; (b) to fill in the number of shares being
transferred; and (c) to deliver the same, together with the certificate
evidencing the shares of Stock to be transferred, to the Company for the number
of shares of stock being redeemed pursuant to the exercise of the Redemption
Option.

3. Employee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of Stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Employee does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and complete any transaction herein contemplated,
including but not limited to any appropriate filing with state or government
officials or bank officials. Subject to the provisions of this paragraph 3,
Employee shall exercise all rights and privileges of a stockholder of the
Company while the stock is held by you.

4. This escrow shall terminate upon the exercise in full or expiration of the
Redemption Option, whichever occurs first.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Employee,
you shall deliver all of the same to Employee and shall be discharged of all
further obligations hereunder; provided, however, that

 

B-1



--------------------------------------------------------------------------------

if at the time of termination of this escrow you are advised by the Company that
any property subject to this escrow is the subject of a pledge or other security
agreement, you shall deliver all such property to the pledgeholder or other
person designated by the Company.

6. Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only in writing, signed
by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Employee while acting in good faith and
in the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or entity, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the loss of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be the Corporate Secretary of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint any officer or assistant officer of the Company as successor
Escrow Agent, and Employee hereby confirms the appointment of such successor as
his attorney-in-fact and agent to the full extent of your appointment.

12. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

13. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

B-2



--------------------------------------------------------------------------------

14. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, including delivery by
express courier, or five (5) days after deposit in the United States Post
Office, by registered or certified mail with postage and fees prepaid, addressed
to each of the other parties entitled to such notice at the following addresses,
or at such other addresses as a party may designate by ten days’ advance written
notice to each of the other parties hereto.

 

Company:    Edgewater Technology, Inc.    200 Harvard Mill Square, Suite 210   
Wakefield, MA 01880 Employee:    [Employee]    [Address] Escrow Agent:   
Corporate Secretary    200 Harvard Mill Square, Suite 210    Wakefield, MA 01880

15. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

16. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder. You may rely upon the advice of such counsel, and you may pay such
counsel reasonable compensation therefor. The Company shall be responsible for
all fees generated by such legal counsel in connection with your obligations
hereunder.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agent. It is understood and agreed that the Company may at any
time or from time to time assign its rights under the Agreement and these Joint
Escrow Instructions.

18. This Agreement shall be governed by and interpreted and determined in
accordance with the laws of the State of Delaware as such laws are applied by
Delaware courts to contracts made and to be performed entirely in Delaware by
residents of that state.

 

B-3



--------------------------------------------------------------------------------

Very truly yours,

 

EDGEWATER TECHNOLOGY, INC.

By:                                          
                                                                   Title:  
EMPLOYEE:  

 

ESCROW AGENT:    CORPORATE SECRETARY

[SIGNATURE PAGE TO JOINT ESCROW INSTRUCTIONS]

 

B-4